In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 15-1145
ANDRE JACKSON,
                                                Petitioner-Appellant,

                                  v.

MARC CLEMENTS,
Warden, Dodge Correctional
Institution, Waupun, WI
                                                Respondent-Appellee.
                      ____________________

          Appeal from the United States District Court for the
                     Eastern District of Wisconsin.
  No. 2:14-cv-01182-WEC — William E. Callahan, Jr., Magistrate Judge.
                      ____________________

          SUBMITTED JUNE 15, 2015 — AUGUST 12, 2015
                   ____________________

   Before FLAUM, RIPPLE, and MANION, Circuit Judges.
     PER CURIAM. Andre Jackson, currently a Wisconsin
prisoner, appeals the district court’s denial of his petition for
a writ of habeas corpus challenging his extradition from
Illinois to Wisconsin. See 28 U.S.C. § 2241. But Mr. Jackson
was no longer a pre-trial detainee when the district court
ruled on the merits of his petition, and, thus, relief under
2                                                  No. 15-1145

§ 2241 was no longer available to him. Accordingly we
vacate the judgment and remand for the district court to
dismiss the petition as moot.
     Mr. Jackson was serving an eighteen month sentence in
Illinois—the details of which are not contained in the
record—when he was extradited to Wisconsin on a
Governor’s Warrant of Arrest signed by the governor of
Illinois. See 725 ILCS 225/7. He was wanted in Wisconsin on
charges of identity theft. See WIS. STAT. § 943.203(2)(a). Once
in Wisconsin, Mr. Jackson filed in the Northern District of
Illinois a petition for a writ of habeas corpus under § 2241
challenging the extradition. The Illinois court transferred the
petition to the Eastern District of Wisconsin because, by that
time, Jackson’s custodian was in that district, making it the
proper venue. See 28 U.S.C. § 2241(a); Braden v. 30th Judicial
Cir. Ct. of Kentucky, 410 U.S. 484, 494–95 (1973); Moore v.
Olson, 368 F.3d 757, 758 (7th Cir. 2004).
    Mr. Jackson’s petition argued that Wisconsin lacked
authority to prosecute him because the extradition was
invalid. Specifically, he complained that he was transferred
to Wisconsin before a scheduled hearing in Illinois on the
validity of the warrant in violation of the Uniform Criminal
Extradition Act, which both Illinois and Wisconsin have
adopted. See 725 ILCS 225/10; WIS. STAT. § 976.03; Cuyler v.
Adams, 449 U.S. 433, 443 (1981); Coungeris v. Sheahan, 11 F.3d
726, 728 (7th Cir. 1993). The district court denied Mr.
Jackson’s petition, finding that he had not shown any
“special circumstances” necessitating relief under § 2241
before Mr. Jackson had exhausted state remedies. See Neville
v. Cavanagh, 611 F.2d 673, 675 (7th Cir. 1979); United States ex
rel. Parish v. Elrod, 589 F.2d 327, 329 (7th Cir. 1979). While
No. 15-1145                                                   3

analyzing the existence of special circumstances, the district
court found that Mr. Jackson had been convicted on the
Wisconsin charges, was currently serving a sentence there,
and could pursue his claims on appeal or in a postconviction
petition.
    Mr. Jackson filed a timely notice of appeal and request
for a certificate of appealability. Although state pre-trial
detainees who are detained pursuant to a state court process
must secure a certificate of appealability, see 28 U.S.C.
§ 2253(c)(1)(A), Mr. Jackson is not challenging detention
authorized by a state court. Instead, he is challenging
detention authorized by the executive, and thus a certificate
of appealability is not required. See Evans v. Circuit Court of
Cook Cnty., Ill., 569 F.3d 665, 666 (7th Cir. 2009); Behr v.
Ramsey, 230 F.3d 268, 270 (7th Cir. 2000). Mr. Jackson may
therefore proceed to challenge the district court’s ruling
directly.
   The appropriate vehicle for a state pre-trial detainee to
challenge his detention is § 2241. See Braden, 410 U.S. at 488;
Parish, 589 F.2d at 328. Because a pre-trial detainee is not yet
“in custody pursuant to the judgment of a State court,” relief
under 28 U.S.C. § 2254 is not available. See Jacobs v.
McCaughtry, 251 F.3d 596, 597–98 (7th Cir. 2001). Mr. Jackson
was therefore correct that a § 2241 petition was the
appropriate means for a pre-trial detainee to challenge
extradition. See Behr, 230 F.3d at 270–71.
    Mr. Jackson, however, was no longer a pre-trial detainee
when the district court ruled on his habeas petition. Mr.
Jackson represents that he was a pre-trial detainee when he
filed his petition but acknowledges that he was subsequently
convicted in Wisconsin of identity theft—the crime that
4                                                    No. 15-1145

prompted the extradition. Once Mr. Jackson was convicted,
the claims concerning his pre-trial confinement became
moot. See Yohey v. Collins, 985 F.2d 222, 228–29 (5th Cir. 1993)
(“[C]laims for federal habeas relief for pretrial issues are
mooted by Yohey's subsequent conviction.”); Fassler v.
United States, 858 F.2d 1016, 1018 (5th Cir. 1988); Thorne v.
Warden, Brooklyn House of Det. for Men, 479 F.2d 297, 299 (2d
Cir. 1973); Medina v. People of State of Cal., 429 F.2d 1392, 1393
(9th Cir. 1970). In order for federal courts to retain
jurisdiction over a case, there must be an “actual, ongoing
controvers[y],” and the absence of one renders a case moot
and deprives the court of subject matter jurisdiction. Fed'n of
Adver. Indus. Representatives, Inc. v. City of Chicago, 326 F.3d
924, 929 (7th Cir. 2003) (quoting Stotts v. Cmty. Unit Sch. Dist.
No. 1, 230 F.3d 989, 990–91 (7th Cir.2000)); see also Damasco v.
Clearwire Corp., 662 F.3d 891, 894 (7th Cir. 2011); Pakovich v.
Verizon LTD Plan, 653 F.3d 488, 492 (7th Cir. 2011). Thus,
when the district court issued its decision denying Mr.
Jackson’s petition, it lacked jurisdiction to do so.
   The judgment is therefore vacated and the case
remanded to the district court with instructions to dismiss
the petition as moot.